Citation Nr: 1605516	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome and arthritis of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome and arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to December 1982, from March 1986 to March 1992, from May 1998 to September 1999, from September 2006 to June 2007, and from September 2008 to January 2009.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In a November 2010 rating decision, the RO increased the ratings assigned to the Veteran's knee disabilities to 10 percent each.  The Veteran continues to disagree with the assigned ratings. 

The Veteran testified before the undersigned Veterans Law Judge during a hearing held in April 2015.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1. Even in consideration of his complaints of pain on motion and functional loss, the Veteran's degenerative arthritis of the lumbar spine has not resulted in a loss of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

2. Throughout the appeal period, the Veteran's service-connected right knee is shown to have arthritis causing a noncompensable decrease in range of motion of a major joint due to pain.

3.  Throughout the appeal period, the Veteran's service-connected left knee is shown to have arthritis causing a noncompensable decrease in range of motion of a major joint due to pain.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2015).

2. The criteria for a disability rating in excess of 10 percent for service-connected right knee chondromalacia patella with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

3. The criteria for a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for the claimed disabilities.   The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, neither the Veteran nor his representative have alleged or demonstrated any prejudice with regard to the content or timing of the notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  A notice letter was sent to the Veteran in February 2009 regarding the information necessary to substantiate his underlying claims for service connection.  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, treatment records, and VA examinations dated in February 2009, August 2009, October 2010, March 2012, and June 2015 are in the file.  The Board has reviewed the aforementioned examination reports and finds that the Veteran's clinical history was acknowledged by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and including information necessary to rate the current severity of the Veteran's service-connected disabilities.  

Consideration has been given to the fact that the general formula for evaluating spine disorders does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  It is observed that during the October 2010 VA examination, the Veteran indicated that he has daily back pain until he takes medication.  However, there is no indication in the examination report that the Veteran was not alert and there is not a reference to him being under the influence of pain medications at the time of the examinations.  The examiners have consistently reviewed the Veteran's claims file and did not indicate that the examination results were inconsistent with the Veteran's medical history or reported complaints.  Thus, the Board finds that the VA examinations along with the other medical and lay evidence of record, is fully adequate for the purposes of evaluating the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In April 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the VLJ identified the issues on appeal were identified.  Information was also solicited regarding the severity of the Veteran's service-connected disabilities and whether there was any outstanding evidence to be obtained.  The evidence as to what is necessary to establish service connection was discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of the claims.  Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required. 

II. Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.





A. Lumbar Spine

The Veteran seeks a higher initial disability rating for degenerative arthritis of the lumbar spine.  The RO granted service connection for this disability in the January 2010 rating decision now on appeal.  At that time, a 10 percent disability rating was assigned, effective January 10, 2009, the day after the Veteran's separation from service.  On appeal, the Veteran contends that his back disability is more severe than that contemplated by a 10 percent disability rating.

The Veteran's service-connected back disability is currently rated under Diagnostic Code 5242, for rating degenerative arthritis of the spine.  Under Diagnostic Code 5242, degenerative arthritis of the spine is rated under either Diagnostic Code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  Id.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim.  Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially "absurd results".  Id. at 43.

The Veteran's treatment records note that he complained of left-sided low back pain that was aggravated with ascending and descending stairs in March 2009.  He also stated that his pain is relieved with rest.  In April 2009, the Veteran had full range of motion in his back and denied pain on palpation.  

The Veteran was afforded a VA examination in August 2009.  The Veteran stated that he takes an anti-inflammatory daily and Hydrocodone as needed for pain.  He reported that he has tried physical therapy without success.  He also used heat therapy, strengthening, and stretching exercises that were not effective.  He complained of daily pain that is intermittent.  He indicated that if he sits in the same position for 30 minutes or greater, he will have pain to the lower back.  The pain will resolve with cessation of the painful activity.  He described the pain as general discomfort, causing stiffness on a daily basis.  The pain starts in the middle of his lumbar spine.  

The Veteran endorsed radiculopathy to the posterior left lower extremity that stops above the knee.  He denied flare-ups and loss of functioning.  He said the pain does not interfere with activities of daily living.  His sciatic nerves are involved in the radiculopathy.  There is no record of physician-ordered bed rest, hospitalization, or surgery.  He does not use assistive devices and there is no history of falls.  

On examination, the Veteran's extremities exhibited normal grip strength and lower extremity muscle strength.  His reflexes were within normal limits. There was no evidence of muscle atrophy, weakness, paralysis, or contractures.  He had good motor control, muscle tone, and coordination.  There was no tenderness to palpation of his spine, no swelling, redness, or obvious deformities.  There was no evidence of palpable muscle spasms with repetitive range of motion.  Range of motion testing showed forward flexion to 90 degrees with no complaints or evidence of pain.  Backward extension was to 20 degrees, with pain at 20 degrees.  Straight leg testing was positive for lower back pain on the left and none to the right.  Lateral flexion and rotation to 30 degrees on the left and right with pain at 30 degrees.  There was no weakness, decreased endurance, or fatigability with repetitive use.  The examiner noted that the most limiting factor is the Veteran's muscle stiffness.

Complaints of back pain continue through the Veteran's treatment notes, indicating that he was treated with nonsteroidal anti-inflammatory drugs.  He was prescribed Neurontin in July 2010 to help with the pain.

An additional VA examination was performed in October 2010.  The Veteran reported that he was in physical therapy for his back.  He stated that walking 2 or 3 blocks, standing for half an hour, and sitting for an hour causes pain in his lower back.  Pain is also brought on by repetitive bending at the waste, cold and damp weather, and going up or down steps.  The Veteran is prescribed pain medication which provides "good relief."  He indicated that he has flare-ups of his back pain on a daily basis that continues until he takes his medication.  During the flare-ups, the Veteran will stop and rest.  He does not use a brace or assistive device for his back.  He denied any redness in the lower back but stated that he has warmth in the lower back making his muscles feel tight.  He indicated he has tenderness with palpation in the lower back and stiffness in the back off and on all day.  He denied weakness and instability in his back.  The Veteran reported numbness and tingling, but no pain, radiating down the right posterior leg to midcalf.  The numbness and tingling occurs once or twice a week and will last half an hour.  

The Veteran has not been placed on bed rest or hospitalized for his back.  He said that his back pain does not interfere with bathing but that he "may need to sit down to put on his pants, shoes, and socks."  The Veteran said he may have difficulty running the vacuum cleaner because of his back pain but that he is able to do small home repairs.  His self-propelled lawn mower bothers his back.  He was previously a truck driver and indicated he had difficulty with prolonged sitting while driving the truck.  He also had pain in his back from getting in and out of the truck.  He said he is unable to participate in sports activities.  

Range of motion testing showed forward flexion to 75 degrees with pain, extension to 30 degrees without pain, right and left lateral bending to 20 degrees with stiffness on the right and pain and stiffness on the left, and right and left rotation to 30 degrees with no pain.  There was no change in pain on repetition and there was no increased weakness, decreased endurance, or incoordination on repetition.  There was no change in range of motion on repetition.  No muscle spasms were noted but the Veteran did have tenderness with palpation of the right sacroiliac joint.  Straight leg raises were negative bilaterally.  The Veteran denied incontinence of the bladder but reported occasional slight leakage of bowel, which the examiner noted would not be secondary to his lumbar spine disability.    

The Veteran was afforded a General Medical examination in March 2012.  At this time, the Veteran indicated he was not currently seeking treatment for his back and was not using medication.  He said that he has daily pain that increases through the day and that he gets right leg tingling and numbness to the knee and buttocks.  The examiner noted that the description "would not be considered a true radiculopathy."  The Veteran denied bowel or bladder incontinence and erectile dysfunction.  He also denied instability and falling due to his back.  He considers his back to be "flared" most of the time and restricts himself to not lifting more than 15 to 20 pounds.  He denied use of assistive devices and stated that his ability to modify his environment at work prevents the disability from affecting his occupation as a car salesman.  

The Veteran was able to perform all activities of daily living without assistance.  He reported being able to sit for 15 to 20 minutes before needing to stand up and standing for 15 minutes before needing to sit down.  If he is driving, he must get out of the car every hour or his wife will drive.  He is unable to mow the grass, shovel snow, play softball, run, do sit-ups, do pushups, or play basketball.  The examiner noted that there was no pain on deep palpation of the lumbar spine and no muscle spasm noted.  

The Veteran's forward flexion was to 70 degrees, stopping for pain.  Extension was to 15 degrees due to pain, lateral flexion was to 40 degrees, bilaterally.  Rotation was to 30 degrees, bilaterally.  Repetitive range of motion did not increase pain or cause weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.  No muscle wasting or atrophy was noted and sensation was adequate.  

In October 2012, the Veteran underwent electromyography (EMG) and nerve conduction velocity (NCV) testing after complaints of numbness and cramping in his lower extremities.  The results indicated that there was no evidence of radiculopathy, but that the Veteran's has peripheral neuropathy.  

As noted above, the Veteran testified during a hearing in April 2015.  The Veteran indicated that his back pain had increased since his 2012 VA examination.  The Veteran also stated that he has never been prescribed bed rest for an "incapacitating episode". 

During a VA examination in June 2015, the Veteran reported that if he is standing for 10 minutes or more, his back will cause pain in the right anterior thigh and posterior above the knee, without back pain.  The Veteran indicated that the pain subsides when he sits down.  The Veteran said that he has undergone physical therapy for his back, but that it was unsuccessful.  He stated that he works as a car salesman and he is required to walk during the workday.  He takes medication for general musculoskeletal problems but does not routinely seek treatment for his back.  

The Veteran said that he experiences some symptoms in his lower extremities but the examiner stated a review of the Veteran's medical records indicate that the lower extremity symptoms are not associated with lumbar disc disease.  The examiner pointed out that October 2012 EMG testing revealed no evidence of radiculopathy on either side.  The Veteran denied flare-ups of the thoracolumbar spine and stated that he does not have any functional loss or impairment related to his back disability.  

Initial range of motion testing was described as "all normal".  His forward flexion is to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  No pain was noted on the examination.  There was no evidence of pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing and there was no loss of function or range of motion after repetition.  

There was no guarding or muscle spasm noted and muscle strength testing was all normal.  Deep tendon reflexes were normal, sensory examination results were normal, straight leg raising test results were negative, and there was no evidence of radiculopathy.  There was also no evidence of ankylosis or neurologic abnormalities or findings related to the spine.  The Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  He occasionally uses a soft support wrap-around brace on his back if doing work around the house but was not using a brace at the time of the examination.  The examiner opined that the Veteran's spine disability would not impact his ability to work.       

Radiologic testing from September 2015 showed multilevel degenerative changes.

Based on the above, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula during the entire period on appeal.  At worst, the Veteran's range of motion testing showed a combined range of motion of 205 degrees in October 2010 and March 2012.  Similarly, his worst forward flexion measurement was 70 degrees during the VA examination in in March 2012.  On examination in June 2015, his range of motion testing was even described as "normal" and there was no evidence of pain on repetition.  There is also no evidence of muscle spasms or guarding throughout the treatment records and examination reports to warrant a 20 percent rating.  There is no evidence of ankylosis to warrant a 40 percent rating.  The Board finds that the Veteran's back symptomatology is most nearly approximated by the 10 percent criteria.     

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of flare-ups of low back pain which occurred daily upon excessive bending or going up and down stairs.  However, each examiner found that while he inconsistently reported pain on motion, there was no increase in pain or decrease in range of motion indicated on repetition.  

Additionally, there is no evidence of IVDS to warrant an increased rating under Diagnostic Code 5243.  Indeed, although the Veteran reported incapacitating episodes of back pain, he denied being placed on prescribed bed rest at any point.  

There is also no evidence of associated neurological complaints to warrant a separate compensable rating.  Although the Veteran reported pain and numbness in his legs, testing found this was unrelated to his back pain.  Additionally, although there was one complaint of bowel leakage, the doctor indicated such would not be related to his back disability.  

In sum, the continuance of the 10 percent disability rating is appropriate in this case.  No additional staged ratings are warranted, as there appears to be no identifiable period during this appeal during which the Veteran's back disability manifested symptoms meriting a higher disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

B. Knees

The Veteran's service-connected knees were originally evaluated as non-compensable under Diagnostic Code 5299-5257.  In a November 2010 rating decision, the RO increased the Veteran's ratings to 10 percent disabling under Diagnostic Codes 5010-5260.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

The RO's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected knee disabilities does not sever service connection and, rather, more appropriately captures the nature of his disabilities.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Additionally, the change in Diagnostic Code led to an increase in the Veteran's disability ratings based on his symptomatology, a decrease in range of motion due to arthritic pain.  As such, the Board finds that the change is not prejudicial but proper.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Diagnostic Code 5260, concerning limitation of flexion of the leg, provides a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261, evaluating limitation of extension of the leg, provides a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (showing normal flexion and extension as between 0 degrees and 140 degrees).

Normal range of motion for the knee is defined as follows: flexion, 0 degrees to 140 degrees; and extension, 140 degrees to 0 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent evaluation is assigned where there is evidence of slight recurrent subluxation or lateral instability.  A 20 percent evaluation is appropriate where there is evidence of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was afforded a VA examination in February 2009 regarding his service-connected bilateral knee patellofemoral syndrome.  At this time, the Veteran reported seeing the orthopedic department for his knee in September 2008, at which time he was diagnosed with bilateral chondromalacia.  Magnetic resonance imaging revealed degenerative joint disease of the bilateral knees.  He was prescribed pain medication and given cortisone injection shots but the Veteran indicated he had no relief from the pain.  He stated that he has flares of pain in both knees with pressure activities, such as walking up steps and carrying heavy objects.  He also indicated that he gets a cramping, achy sensation behind the patella area bilaterally with weakness, giving way, and buckling.  The examiner noted that this demonstrates instability of the knees.  The Veteran denied stiffness, swelling, heat, and redness.  He also denied locking, easy fatigability, and lack of endurance.  He stated there was grinding and/or popping when walking and that he does have limitation of motion and functional impairment during flare-ups.  The flares are self-limiting and self-resolving after a short rest.  The Veteran stated that he uses a sleeve knee brace 2 to 3 times per day, but was not wearing it during the examination.  He reported being unemployed since discharge but stated that his knees do not limit his activities of daily living.  

On examination, the Veteran's knees were symmetrical and had no redness, swelling, or abnormal bony prominences.  There was no pain upon palpation with deep penetration but he had crepitus in both knees.  Range of motion testing in the both knees showed flexion to 140 degrees and extension to 0 degrees with no indication of pain.  No instability was found in either knee and the Veteran's lateral menisci were intact.  

In August 2009, the Veteran underwent a General Medical Examination.  At this time, the Veteran reported intermittent stabbing pain with certain activities that will resolve with cessation of the activity.  He denied flare-ups but stated he had weakness and giving way of the right knee only if going or trying to run up the steps and left knee with prolonged walking.  He denied stiffness, swelling, heat, and redness.  He did state that he had fatigability, lack of endurance, and locking of the right knee about every 2 weeks.  He denied use of any assistive devices.  He was attending physical therapy, which he finds ineffective, and wearing a knee brace approximately 3 times per week.  The examiner found no instability, mild crepitus, and mild tracking of the patella.  Range of motion bilaterally indicated 110 degrees of flexion to 0 degrees extension with no weakness, decreased endurance, or fatigability.  There were no reports of pain with repetitive range of motion in the bilateral knees and no decrease in range of motion.  The Veteran's knees were tender to palpation of both knees.  

In October 2010, the Veteran was afforded a VA joints examination.  At this time, the Veteran reported ongoing treatment with an orthopedic doctor who ordered physical therapy for both of his knees.  The Veteran also noted that he developed bilateral knee swelling and has had each knee drained on one occasion.  He had magnetic resonance imaging of the right knee and the doctor told him he would not likely benefit from an operation.  The Veteran said that walking 2 to 3 blocks produces pain in both knees, standing 1 hour does not produce knee pain, and sitting 1 hour does not produce knee pain.  Kneeling or squatting in addition to using the stairs causes severe pain.  To relieve the pain, the Veteran is prescribed pain medication.  The Veteran reported daily flare-ups of pain in his knees that will last until he takes his pain medication and when he stops to rest.  The Veteran uses a knee braces on a daily basis for ambulating and using stairs.  The Veteran denied redness and excessive warmth in either knee.  The Veteran reported tenderness with palpation in both knees with stiffness in both knees all day.  He also indicated he has weakness and instability in both knees with both knees giving out on occasion.  

The examiner noted that the Veteran was afforded an MRI of the right knee in May 2010.  The results showed small-to moderate knee joint effusion.  However, the menisci and collateral ligaments were intact.  

On examination, there was no redness, warmth, or effusion of the left knee.  The right knee had no redness or warmth but there was obvious effusion.  There was tenderness to palpation of both knees.  Range of motion testing on the left showed flexion to 110 degrees and extension to 0 degrees.  The Veteran had increased pain with repetitive motion, with flexion to only 100 degrees on repetition.  The right knee had flexion to 65 degrees and extension to 0 degrees.  There was increased pain with repetition but no increased weakness, decreased endurance, or change in range of motion.  

The Veteran was afforded an additional VA examination in March 2012.  At this time, the Veteran reported being given a cane for assistance with ambulation.  He indicated that he was followed by an orthopedic physician, who recommended knee replacements.  He was given steroid shots, but stated they were not effective.  The Veteran noted that his right knee was worse than the left.  He stated that he has pain when he uses stairs, when he is sitting, and when he walks.  The Veteran reported flare-ups about every 3 months that cause increased temperature and swelling of the knees.  He will alternate use of heat and ice during these episodes and remain couch bound.  He stated that his knees lock up and give out, indicating that they are unstable.  He has never been prescribed bed rest, been hospitalized, or had knee surgery.  He is permitted to modify his environment at work to allow him to continue working full-time as a car salesman.  He stated that he was able to perform all of his activities of daily living without assistance.  

On examination, the Veteran's knee joints were cool to touch without erythema and no increased temperature.  There was no pain on deep palpation of the joints.  Flexion was to 140 degrees and extension to 0 degrees bilaterally.  He had severe crepitus upon palpation on the right.  No atrophy was noted and repetitive range of motion did not increase pain or cause weakness, fatigue, lack of endurance, lack of coordination, or any decrease in range of motion.    

On VA examination in June 2015, the Veteran reported that his knees will pop or give out causing severe pain.  Sitting will relieve the pain or he will just keep walking and the pain will get better.  He stated that he had arthroscopic surgery on the right knee in August 2012.  The Veteran denied flare-ups and functional loss caused by the knees.  Range of motion for the right knee was from 120 degrees of flexion to 0 degrees of extension with pain at 120 degrees.  Range of motion for the left knee was normal, from 140 degrees of flexion to 0 degrees of extension.  He exhibited pain at 140 degrees.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the joint.  There was crepitus in both knees.  There was no loss of range of motion or function on repetitive use.  The Veteran's knee strength was normal bilaterally and there was no evidence of muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation or lateral instability with some history of recurrent effusions, requiring aspiration of left and right knees over the years.  Stability testing did not find joint instability.  There was also no finding of patellar dislocation, shin splints, stress fractures, or any other tibial and fibular impairment.  There was no history of or current meniscus (semilunar cartilage) condition.  The examiner noted the Veteran's arthroscopic surgery on the right knee in August 2012 with residual pain.  Although the Veteran has a scar on his right knee from this procedure, it is not painful, unstable, and is less than 39 square centimeters.  The Veteran reported occasional use of knee braces.  

During the hearing in April 2015, the Veteran reported that his knees will give out, causing him to fall.  He indicated that his knees hurt when he uses stairs and that his range of motion is decreased.  He testified that he is a car salesman but that sometimes he has to leave work early because of the pain.  Other times he will just work through the pain.  

The medical evidence includes VA treatment records that are generally consistent with the VA examinations.  Radiological evidence shows that the Veteran has arthritis in both knees.  

In addition to the medical evidence, the Veteran has provided lay statements relating his symptoms of his bilateral knee pain and feelings of instability.  The Veteran has reported that he experienced the knees locking up, being tender, and "giving way."  The Veteran has also told the VA examiners that his knees "give way" as a result of pain. 

Based on the above, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected knee disabilities is not warranted.  Here, as noted above, there is x-ray evidence of arthritis in both knees dating back to February 2009.  At worst, however, the Veteran's right knee exhibited limitation of flexion to 65 degrees and the left knee to 100 degrees.  As the Veteran's limitation of motion in each knee is not compensable under Diagnostic Codes 5260 or 5261, and there is evidence of pain on motion, the Board finds that the initial 10 percent ratings are appropriate based on findings of arthritis of a major joint under Diagnostic Code 5010.      

The Board has considered the effect of the Veteran's complaints of pain, weakness and giving way of the right and left knees in evaluating his disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The record clearly documents the Veteran's subjective complaints of pain and functional loss.  However, even in consideration of such complaints, the multiple examinations have consistently shown that the Veteran's range of motion of the knees far exceeds 45 degrees loss of flexion and 10 degree loss of extension, which would be necessary to even assigned a compensable rating under the appropriate diagnostic code.  

The fact that the Veteran has non-compensable loss of motion in each knee would also preclude the assignment of separate compensable ratings.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).




Where a veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 or 5259 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding

Although the Veteran has complained of occasional giving away of the knees, he, as a layperson is not competent to diagnose internal instability or subluxation.  He is clearly competent to report that his knees feel unstable or give way.  However, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Rather, medical professionals who performed the Veteran's VA examinations have consistently found no instability of the knees.  The objective medical evidence shows that the Veteran's knees are stable without instability or subluxation.  The use of Diagnostic Code 5257 is, therefore, not appropriate.

Further, as the Veteran has never been diagnosed with ankylosis of the knees, semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum, there is no basis for application of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263.  The Board notes the Veteran's right knee effusion as indicated on the October 2010 examination.  However, the examiner also pointed to the May 2010 magnetic resonance imaging that showed the menisci and collateral ligaments were intact.  As such, there is no evidence of dislocated semilunar cartilage causing the effusion of the joint to warrant an increased rating under Diagnostic Code 5258.  

Further, there is no indication in the medical evidence of record that the Veteran's knee symptomatology, pain on motion due to arthritis, warrants other than the currently-assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



C. Other Considerations

The Board takes note of the Veteran's contentions of feelings of pain, instability, and falls.  The Board acknowledges that the Veteran is competent to report that he experiences symptoms of pain in his back, his knees "giving way" daily, and limitation of range of motion of his back and knees, because that is information that comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  There is little need to question his credibility with regard to these assertions.

However, the Veteran's opinion is insufficient to provide the requisite medical opinion regarding the current status of his back and knee disabilities according to the rating criteria.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Alternatively, the VA examiners noted the Veteran's contentions and provided thorough examinations of the Veteran, providing adequate information to evaluate the Veteran's disabilities under the appropriate rating criteria.  Thus, the Veteran's opinions, to the extent that they are to be accorded some probative value, are outweighed by the more thoroughly explained and detailed opinions from VA medical professionals.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for an increased rating for the Veteran's service-connected back and knees.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected back and bilateral knee disabilities, consideration has been given to the Veteran's assertion that the assigned ratings do not adequately compensate him for his symptoms.  However, on review, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's back and knees specifically contemplate his symptoms, including pain, decreased range of motion, and swelling.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joints.  Significantly, all of the functional limitations, including limited ability to stand and use the stairs, cited by the Veteran are based on the underlying symptoms considered by the rating schedule.  The Veteran has been provided with multiple thorough examinations during the course of his appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record, including the VA examinations, shows that the Veteran was currently employed full-time as a car salesman at the time of his most recent VA examination in June 2015.  The Veteran has made no subsequent claim that he is unemployable due to his service-connected disabilities.



	(ORDER ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella with degenerative arthritis is denied.

Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella with degenerative arthritis is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


